DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1, 4, 11, 16, 27-28, 30, 33-34, 39, 43, 46, 48-49 and 73-74 are rejected.
	Claims 7-8 are withdrawn.
	Claims 2-3, 5-6, 9-10, 12-15, 17-26, 29, 31-32, 35-38, 40-42, 44-45, 47 and 50-72 have been cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021, has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11, 16, 27-28, 30, 33-34, 39, 43, 46, 48-49 and 73-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the new limitations “wherein each of the flutes have a flute width D1” in line 7 and “a media length extending across each flute width D2” in line 8.  It is not clear if the flute width is D1 or D2.
	Claim 30 recites the new limitations “a flute width D1” in line 7 and “a media length extending across each flute width D2” in line 8.  It is not clear if the flute width is D1 or D2.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 11, 16, 27-28 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rocklitz et al. (US 2008/0282890) [hereinafter Rocklitz] in view of Morgan (US 2006/0272305).
	With respect to claims 1 and 11, Rocklitz discloses a fluted sheet 122, as shown in Fig. 8, having: filtration media having a configuration 122a (first set of pleat folds) forming a first face of the sheet 122 and a configuration 122d (second set of pleat folds) forming a second face of the sheet 122, such that the filtration media extends between the first set of pleat folds 122a and the second set of pleat folds 122d, as shown in Fig. 8; and a plurality of flutes formed in the filtration media, said flutes extending between the first and second faces of the sheet 122, as shown in Fig. 8; wherein each of the flutes have a flute width D1 and a media length D2 extending across each flute width, as shown in Figs. 4a-4c, 5a-5c; wherein at least a portion of the plurality of flutes demonstrate a taper from the first face of the sheet 122 to the second face of the sheet 122, as shown in Fig. 8, wherein the first set of pleat folds 122a follows a first profile of the flutes at the first face of the sheet 122 and the second set of pleat folds 122d follows a second profile of the flutes at the second face of the sheet 122, wherein the first profile and second profile have different shapes, as shown in Fig. 9A; wherein the portion of the plurality of flutes demonstrating a taper have a taper in cross sectional area (see paragraph 0101; as the fluted media 122 tapers from 122a to 122d, the cross sectional surface area between the fluted sheet 122 and the facing sheet 123 decreases), a substantially constant media length D2, as shown in Figs. 4a-4c, 5a-5c (for example, Fig. 5a shows two flutes with equal D2), and a substantially uniform height from the first face of the media pack to the second face of the media pack (see 
	Rocklitz does not disclose the filtration media having a back and forth arrangement; and wherein the filtration media includes at least 50 percent cellulose fibers by weight of the fibers in the filtration media; and wherein the filtration media includes at least 90 percent cellulose fibers by weight of the fibers in the filtration media.
	With respect to the filtration media having a back and forth arrangement: Morgan discloses a filter 10, as shown in Fig. 1, having a sheet 18 of corrugated filter media, as shown in Fig. 2.  The sheet 18 is folded back and forth upon itself, as shown in Figs. 4 and 5, in order to provide a filter element construction (see paragraph 0008).  It would have been obvious to one of ordinary skill in the art to provide the sheet disclosed by Rocklitz with a back and forth arrangement, as taught by Morgan, in order to formed the sheet into a filter element (see paragraph 0008) and use it to filter fluids.
	With respect to the filtration media including at least 50 percent cellulose fibers by weight of the fibers in the filtration media; and wherein the filtration media includes at least 90 percent cellulose fibers by weight of the fibers in the filtration media: Rocklitz teaches that the filtration media is a non-woven fibrous material (cellulose fibers, synthetic fibers, or both) (see paragraph 0065).  This implies that the filtration media may be 100% cellulose fibers, which meets the “at least 50% cellulose fibers” and “at least 90% cellulose fibers” limitations.  Furthermore, Rocklitz teaches it should be understood that the ability to provide a sharp edge on the media, in order to reduce masking, which is to reduce the radii of contact between a fluted sheet and a facing 

With respect to claim 4, Rocklitz discloses wherein the portion of the plurality of flutes demonstrating a taper have a substantially uniform width from the first face of the media pack to the second face of the media pack, as shown in Figs. 8 and 9A.

With respect to claim 16, Rocklitz discloses wherein the taper begins part way down the flutes, as shown in Fig. 8.

	With respect to claim 27, Rocklitz discloses wherein at least 25% of the flutes in the pleated filtration media pack comprise at least one ridge 128 between adjacent flute peaks 125 and extending along at least 25% of the flute length between the first set of pleat folds and the second set of pleat folds, as shown in Figs. 8 and 9A.

With respect to claim 28, Rocklitz discloses wherein at least 25% of the flutes in the pleated filtration media pack comprise at least two ridges 128, 129, between adjacent flute peaks 125, as shown in Fig. 9A.

With respect to claim 73, Rocklitz as modified by Morgan lacks wherein the flutes have a media cord percentage of at least 1%.  However, Rocklitz teaches that variations of the standard A and standard B flutes have been used in a variety of z-filter arrangements, and DCI standard B flute can have a media-cord percentage of about 3.6%, and the DCI standard A flute can have a media-cord percentage of about 6.3 (see paragraph 0075).  Rocklitz further teaches that the media-cord percentage can be determined according to a formula (see paragraph 0073).  Rocklitz teaches that improved performance of filtration media can be achieved by providing a flute configuration or structure that enhances filtration (see paragraph 0076). Therefore, the media-cord percentage is a result-effective variable and it would have been obvious to one of ordinary skill to provide the flutes disclosed by Rocklitz as modified by Morgan having a media cord percentage of at least 1%, as claimed by applicant, in order to provide a flute configuration that enhances filtration (see paragraph 0076 of Rocklitz) and since the normal desire of scientists to improve what is already known provides the motivation to determine where in a disclosed set of percentages ranges is the optimum combination of percentages (see Peterson, 315F.3d at 1330, 65 USPQ 2d at 1382).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, 11, 16, 27-28, 30, 33-34, 39, 43, 46, 48-49 and 73-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,058,812 in view of Rocklitz (US 2008/0282890).  U.S. Patent No. 10,058,812 recites all the claimed subject matter except: the first set of pleat folds follows a first profile of the flutes at the first face of the media pack and the second set of pleat folds follows a second profile of the flutes at the second face of the media pack, wherein the first profile and second profile have different shapes; wherein the filtration media comprises at least 50 percent cellulose fibers by weight of the fibers in the filtration media; wherein the taper begins part way down the flutes; wherein the flutes exhibit a width to height aspect ratio of at least 2.0; and wherein the flutes exhibit a D2/D1 value of at least 1.4.
	With respect to the first set of pleat folds follows a first profile of the flutes at the first face of the media pack and the second set of pleat folds follows a second profile of the flutes at the second face of the media pack, wherein the first profile and second profile have different shapes: Rocklitz discloses a fluted sheet 122, as shown in Fig. 8, 
With respect to wherein the filtration media comprises at least 50 percent cellulose fibers by weight of the fibers in the filtration media: Rocklitz teaches that the filtration media is a non-woven fibrous material (cellulose fibers, synthetic fibers, or both) (see paragraph 0065 of Rocklitz).  This implies that the filtration media may be 100% cellulose fibers, which meets the “at least 50% cellulose fibers” limitation.  Furthermore, Rocklitz teaches it should be understood that the ability to provide a sharp edge on the media, in order to reduce masking, which is to reduce the radii of contact between a fluted sheet and a facing sheet of the media, depends on a number of factors including the composition of the media itself and the processing equipment used for providing coining, bending, folding, or creasing, and that in general, the ability to provide a relatively sharp contact point depends on the weight of the media and whether the media contains fibers that resist tearing or cutting (see paragraph 0079).  This means that the percentage of fibers by weight of the fibers in the media is a result-effective variable, which can be modify according to the desired sharp contact points, and this 
With respect to wherein the taper begins part way down the flutes: Rocklitz teaches that tapered media can have different arrangements.  For example, a first set of flutes may be considered regular along a distance of the flute length, such as, one quarter the distance to three quarters the distance, and then for the remaining amount of the flute length can be considered non-regular as a result of the presence of a taper (i.e., the taper begins part way down the flutes).  Another possible flute configuration is to have a tapered-regular-tapered arrangement where, for example, a flute tapers from a first face to a pre-selected location, the flute then can be considered regular until a second pre-determined location, and then the flute tapers to the second face.  Another alternative arrangement can be provided as a regular-taper-regular arrangement, or as a regular-taper arrangement.  Various alternative arrangements can be constructed as desired (see paragraph 0053 of Rocklitz).  It would have been obvious to modify U.S. Patent No. 10,058,812 by providing the taper beginning part way down the flutes, as taught by Rocklitz, in order to provide alternative arrangements of the media.
With respect to wherein the flutes exhibit a width to height aspect ratio of at least 2.0: Rocklitz teaches the flutes exhibit a width to height aspect ratio greater than about 2.2 (see paragraph 0009).  Rocklitz further teaches that “techniques for improving filtration performance include selecting geometries and configurations that improve filtration performance in general, and that improve filtration performance under selected flute width height ratio, and flute asymmetry.  In view of the wide selection of flute geometries and configurations, the filter element can be configured with desired filter element geometries and configurations in view of the various flute geometries and configurations to improve filtration performance” (see paragraph 0076).  Therefore, flute width height ratio is a result-effective variable that can be optimize to improve filtration performance, and it would have been obvious to one of ordinary skill to provide the claimed width to height aspect ratio in order to improve filtration performance and since the claimed ratio is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Furthermore, the width to height aspect ratio taught by Rocklitz, i.e., greater than about 2.2, may be considered to be in the claimed range of at least 2.0.
	With respect to wherein the flutes exhibit a D2/D1 value of at least 1.4: This is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have .

Allowable Subject Matter
Claims 30, 33-34, 39, 43, 46, 48-49 and 74 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: Claim 30 would be allowed because the prior art of record does not show or suggest a pleated filtration media pack having filtration media having a first set of pleat folds forming a first face of the media pack and a second set of pleat folds forming a second face of the media pack, such that the filtration media extends between the first set of pleat folds and the second set of pleat folds in a back and forth arrangement; and a plurality of flutes formed in the filtration media, said flutes extending between the first and second faces of the media pack, wherein each of the flutes have a flute width D1 and a media length D2 extending across each flute width; wherein at least a portion of the plurality of flutes demonstrate a taper from the first face of the media pack to the .
	Claims 33-34, 39, 43, 46, 48-49 and 74 would be allowed due to their dependency on claim 30.


Response to Arguments
	In response to applicant’s argument that claims 1 and 30 require tapered flutes having a substantially constant media length extending from the first face of the media pack to the second face of the media pack: Claim 1 requires a substantially constant media length, and Rocklitz teaches a substantially constant media length D2, as shown in Figs. 4a-4c, 5a-5c (for example, Fig. 5a shows two flutes with equal D2).  The claim only requires a substantially uniform height from the first face of the media pack to the second face of the media pack.  Claim 30 requires for the portion of the plurality of flutes 
In response to applicant’s argument that Rocklitz lacks tapered flutes having a substantially uniform height as required by claim 1: This argument is not persuasive.  Rocklitz teaches the portion of the plurality of flutes demonstrating a taper have a taper in cross sectional area (see paragraph 0101; as the fluted media 122 tapers from 122a to 122d, the cross sectional surface area between the fluted sheet 122 and the facing sheet 123 decreases).  Rocklitz teaches a substantially uniform height from the first face of the media pack to the second face of the media pack (see paragraph 0083 of Rocklitz and Figs. 8 and 9A).  Rocklitz states that the flute width height ratio can vary or remain about the same over the length of the flute (see paragraph 0083 of Rocklitz).  Furthermore, Figs. 8 and 9A show the height of the flutes is substantially uniform.  Furthermore, in the paragraph highlighted by applicant in his remarks, it is stated that the flute width height ratio can remain the same over the length of the flute, and this indicates a uniform height.  
	In response to applicant’s argument that Rocklitz does not teach first and second profiles having different shapes, as required by claim 1: This argument is not persuasive.  Rocklitz teaches the claimed limitation, as shown in Fig. 9A.
	In response to applicant’s argument that Rocklitz in view of Morgan lacks masking of less than 10% as required by claim 30: This argument is persuasive.  The limitation is rejected by the double patenting rejection stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778